Mr. Presiding Justice Pam delivered the opinion of the court. 4. Tobts, § 34*—when joint tort feasor found guilty estopped to claim that other defendant should have been found guiltj). In an action for negligence where there are two defendants, and the action is tried without a jury, a defendant found guilty is estopped to claim that the court may have erred in not also finding the other defendant guilty, the negligence of such other defendant not excusing negligence on the part of the defendant found guilty.